360 S.W.3d 835 (2011)
VC GROUP CORPORATION, individually and on behalf of others similarly situated. Appellant,
v.
HMA SOUTH COUNTY L.L.C., Respondent.
No. ED 96827.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 23, 2012.
Application for Transfer Denied April 3, 2012.
*836 Steven A. Katz, Christopher A. Hoffman, St. Louis, MO, Max G. Margulis, Chesterfield, MO, for appellant.
Brian E. McGovern, Kristen L. Maly, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
VC Group Corporation appeals the Order and Judgment of the trial court granting summary judgment to HMA South County, L.L.C., and the Order and Judgment of the trial court denying class certification in this civil action arising under the Telephone Consumer Protection Act, 47 U.S.C. § 227 (2000) (TCPR). We have reviewed the briefs of the parties and the record on appeal, and conclude that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Young v. Tri-State Water Treatment, Inc., 343 S.W.3d 695, 697 (Mo. App. E.D.2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).